PER CURIAM.
It is plain that the correct determination of the appeal and cross-appeal in this case depends upon the proper construction of the provision of the lease which provided,
“It is agreed that Lessee shall make such changes or alterations in the interior of the building and to the walls thereof, as it may see proper and deem necessary * * * ”
We conclude that this provision of the lease authorized the Lessee to make all of the changes involved in this litigation. It follows therefore that the judgment of the trial court requiring W. T. Grant Company and its surety, Bifano Building Corporation, to compensate it for changes made during Grant’s occupancy was in error.
The judgment is reversed on the appeal of Grant and Bifano, and it is affirmed on the cross-appeal of First National Bank in Dallas, Trustee.